Case 1:18-cv-05680-LDH-SJB Document 22 Filed 01/25/19 Page 1 of 2 PageID #: 81

KAPLAN HECKER & FINK LLP                                                            350 Fifth Avenue
                                                                                            Suite 7110
                                                                                 New York, NY 10118
Direct Dial: 212-763-0884                                                             (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                         www.kaplanhecker.com

                                                                                  January 25, 2019
ByCM/ECF

The Chambers of the Honorable Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Elliott v. Donegan, et al., No. 1: 18-civ-05680-LDH-SJB

Dear Judge Bulsara:

         We write on behalf of defendant Moira Donegan to respond briefly to Plaintiff Stephen
Elliott's letter dated January 24, 2019 (ECF No. 21) in the above-referenced matter.

         Although Mr. Elliott argues that we should not have raised the motion to stay discovery
with Judge DeArcy Hall, the whole point of our motion to stay is that discovery should not begin
at this time given the strength of our motion to dismiss which raises serious First Amendment
concerns. See ECF No. 17. The motion to dismiss, of course, will be decided by Judge DeArcy
Hall. Mr. Elliott identifies no prejudice if our motion to stay discovery were decided before his
motion for expedited discovery. To the contrary, that is what makes the most sense under the
circumstances given the fact that if discovery against Google were permitted to proceed, our
motion to stay discovery would obviously be rendered moot.

         Moreover, it is simply incorrect that Mr. Elliott's request for leave to serve a subpoena
upon Google would not affect Ms. Donegan. His proposed subpoena calls for information
relating directly to Ms. Donegan's Google account history. ECF No. 19-1 at p. 5, ~ 2. The same
is true for Google. Mr. Elliott's subpoena would impose substantial burdens on Google and the
individuals whose information is requested. Indeed, in a letter to Mr. Elliott's counsel dated
January 23, 2019, Google stated explicitly that it would object to any request in a subpoena that
"seeks information in a manner inconsistent with the federal Stored Communications Act" or
which "implicates a Google user's right to anonymous speech," and noted that the appropriate
forum to resolve any such objections would be the Northern District of California. See Letter
from R. Tyler to N. Lewis, Jan. 23, 2019 (attached as Ex. A hereto). We were quite surprised
that counsel for Mr. Elliott did not bring this letter from Google to Your Honor's attention in his
letter to the Court, which he submitted the day after he received it.

                                                            Respectfully submitted,


                                                            ~
                                                                                      ~
                                                            Roberta A. Kaplan, Esq.
Case 1:18-cv-05680-LDH-SJB Document 22 Filed 01/25/19 Page 2 of 2 PageID #: 82
KAPLAN HECKER & FINK LLP                                                    2



cc:   Counsel of Record (via ECF)
      Randy Tyler, Counsel for Google LLC
